Appeal from an order of the Supreme Court made at a Trial Term in Rensselaer County which denied a motion in behalf of the infant plaintiff to set aside a verdict in the sum of $800, and for a new trial, on the ground of inadequacy. The appeal is also from the judgment entered on such verdict. The infant plaintiff is a girl who was 11 years of age at the time the accident happened. Her injuries were bruises of both knees, a small laceration inside the lower lip; but more important, what was described by her attending physician as a deep arc-shaped laceration just below the chin. The last mentioned injury was sutured and has resulted in a permanent scar one and one-quarter inches in length and between one eighth to one quarter of an inch in width. The scar is located on the underside of the infant’s chin and is ordinarily visible only when she raised her head, but there is testimony that it will grow larger as she grows older. There is also evidence that its appearance might be radically improved by plastic surgery, but this would involve an operation and supervision by the surgeon for approximately a year. To the date of the trial the infant spent seven days in a hospital and had to undergo the pain and suffering involved in the insertion and removal of sutures. There is proof that she still experiences sensitivity in the area of the sear. Cases of this character always present a difficult problem and we are inclined to give great weight to the judgment of the jury and the Trial Justice who heard the evidence and saw the injured party. However in this ease we are constrained to the belief that a verdict of $800 for the infant plaintiff’s injuries, and the permanent effect to be reasonably envisaged therefrom was and is inadequate. The order and judgment are reversed, with costs, and a new trial granted, unless the defendant stipulates, within 10 days after this decision is handed down, to increase the verdict to the sum of $2,000, in which ease the order and judgment as modified are affirmed, without costs in this court. Foster, P. J., Bergan, Coon, Herlihy and Reynolds, JJ., concur.